DETAILED ACTION
An amendment was received and entered on 2/9/2022.
Claims 1, 4, 5, 7, 8, 10-27, and 29-31 remain pending and are under consideration.
Rejections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
The clarity of claim 4 could be improved if the phrase “a subject” bridging lines 9 and 10 was deleted and replaced by another phrase such as “an individual”.  This would make it clear that all subsequent recitations of “the subject” pertain to the subject under treatment, and not to “the subject” used for comparison. 

Claim Objections
	Claim 7 is objected to because the antecedent basis for “the gain of function mutation” and “the missense mutation” is unclear/imprecise. Deletion of “gain of function
mutation or the missense” is suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 8, 10-16, 19, 27, 29, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4, 12, and 27 have been amended to require that the subject under treatment “does not have a disease, disorder, or condition associated with a genetic mutation, unless the mutation is in a gene encoding S1 P (MBTPS1)”.  In the response filed 2/9/2022, Applicant indicated that support for this amendment could be found in claim 1. However, a review of the specification and claims as originally filed did not reveal any support for this limitation, or any contemplation of excluding those particular subjects from the scope of the claims, therefore the amendment contains new matter. Claims 5, 8, 10, 11, 13-16, 19, 29, and 30 are included in the rejection because they depend from one of claims 4, 12, and 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8, 10-16, 19, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Trouve et al (WO 2018193075, of record) and Solomon et al (Current Opinion in Pharmacology 2017, 34:132–139), taken with the evidence of Casaburi et al (Thorax 61(7): 551–552, 2006). 
Trouve taught the use of S1P inhibitors, such as PF-429242 or siRNA directed against S1P mRNA, to treat diseases associated with reduced cystic fibrosis transmembrane receptor (CFTR) function in humans, such as cystic fibrosis (CF), chronic obstructive pulmonary disease (COPD), asthma, smoke induced COPD, and chronic bronchitis.  See abstract, page 2, lines 12-17, page 3 line 28 to page 4 line 29, and page 7, lines 1-11, and claims 1 and 5. The method is intended to improve membrane localization and function of CFTR. Trouve taught that mutations in CFTR that cause improper folding and trafficking of CFTR through the endoplasmic reticulum (ER) are often the cause of CF, that defective ER processing of CFTR is the underlying basis for a wide range of diseases such as chronic obstructive pulmonary disease (COPD), asthma, smoke induced COPD, and chronic bronchitis, and that there was a need for potent and selective CFTR potentiators of both wildtype and mutant forms of human CFTR. See page 2, lines 14-15 and 28-34. Trouve taught that when improperly folded proteins accumulate in the ER, cells transiently diminish their translational and transcriptional activity, and activate genes encoding ER-resident chaperones and folding enzymes, with the aim of increasing the folding capacity of the ER (page 18, lines 2-6). The use of S1P inhibitors, such as PF-429242 or siRNA directed against S1P mRNA, is intended to restore CFTR function by correcting defective ER-processing of CFTR (sentence bridging pages 3 and 4) through modulation of the unfolded protein response (UPR) (see abstract and e.g. page 18, lines 19-21). Thus one of skill would have appreciated that the invention of Trouve was directed to improving ER trafficking of CFTR in either mutant or wild type form in subjects in whom CFTR function was reduced.
Solomon taught that evidence suggests that CFTR dysfunction may play a role in common airways diseases such as COPD, non-atopic asthma and non-CF bronchiectasis, and that drugs that target both mutant and wild-type CFTR channels provide a new treatment opportunity addressing the mucus defect in pulmonary diseases that share the same pathophysiology with CF. See abstract. Solomon taught acquired CFTR dysfunction (i.e. non-genetic CFTR dysfunction) is involved in smoking-induced COPD and correlates with disease severity and clinical symptoms (page 132, right column, second full paragraph).  
In view of the teachings of Trouve and Solomon, one of ordinary skill would have been motivated to practice the invention of Trouve in individuals suffering from acquired (non-genetic) CFTR dysfunction such as the smoke-induced COPD of Solomon.  Because Trouve does not exclude from the method individuals who had no disease, disorder, or condition caused by a genetic mutation, it would have been obvious to treat individuals with smoke-induced COPD and an acquired (non-genetic) CFTR dysfunction with the method of Trouve. Individuals suffering from COPD are considered to include those who have reduced exercise tolerance compared to a subject having wild type MBTPS1 that does not suffer from COPD in view of the evidence of Casaburi who disclosed that exercise intolerance is one of the most troubling symptoms of COPD (see first sentence of article). 
Absent evidence to the contrary, the amount of S1P inhibitor that leads to increased CFTR function, will also lead to improved exercise tolerance or enhanced exercise performance as required in the preamble of claim 4. 
Thus claims 4 10, 11, 13-16, and 19 were prima facie obvious.
Claim 5 recites embodiments in which the subject has particular phenotypic characteristics, such as elevated serum lipid levels, prior to administration of the inhibitor as compared to themselves after administration, or compared to a subject having wild type MBTPS1. Absent evidence to the contrary, the patients of Trouve inherently have decreased serum lipid levels after to treatment as compared to themselves before treatment. This is considered to occur as a result of administration of the S1P inhibitor. See MPEP 2111.2 and 2112. Thus claim 5 was prima facie obvious.
	Claim 8 is included in the rejection because it would have been obvious to have
included obese COPD patients in the method of Trouve as modified by Sawyer because
there is no reason to doubt that obese COPD patients would benefit from each method.
Similarly, Claim 12 is included in the rejection because it would have been obvious to have included patients that perform in sports in the method of Trouve as modified because there is no reason to doubt that such patients would benefit from the method.
With regard to claim 27, it would have been obvious to one of ordinary skill in the art at the time of the invention to have tested the exercise tolerance of individuals before and after receiving the treatment of Trouve. One would have been motivated to do so in order to determine if the treatment provided increased CFTR function that was measurable as an increase in the ability to exercise, because it was common knowledge that exercise intolerance is associated with COPD (as evidenced by Casaburi). 
Claim 29 is included in the rejection because, absent evidence to the contrary, any level of inhibition of S1P will result in the recited outcomes.

Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered as they might apply to the rejections set forth above, but they are not persuasive. Applicant argues that Trouve is directed to CF patients, but the claims as amended “exclude subjects having a disease, disorder, or condition associated with a genetic mutation (such as patients with cystic fibrosis (CF), which is caused by mutations in the CFTR gene), except for those associated with MBTPS1.” This is unpersuasive because, as discussed in the rejection, Trouve is not limited to treating patients with CFTR mutations, and renders obvious treatment of patients with acquired (non-genetic) CFTR dysfunction, particularly when combined with Solomon.

Conclusion
	Claims 1, 17, 18, and 20-26 are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635